 

vi

+

AO 199A (Rev, 12/11-EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

 
  

UNITED STATES DISTRICT COURT p=
for the a

 

Eastern District of California Noy 26 2019

CLERK, U.S, DISTRICT COURT

UNITED STATES OF AMERICA, ' EASTERN DISTRICT OF CALJFORNIA
BY, V

DEPUTY CLERK
Vv. :

Case No. 1:19-mj-00219-SAB

ROGELIO VELASQUEZ,

 

AMENDED ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendarit must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required.and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 333 Lomas Blvd NW, Albuquerque, New Mexico 87102

 

Place
U.S. MAGISTRATE JUDGE KAREN MOLZEN in the Rio Grande Courtroom, 3" Floor

 

on DECEMBER 9, 2019 at 9:30 AM.

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

(Copies to: Defendant (through PTS) PRETRIALSERVICES USATTORNEY US MARSHAL)

 
 

AQ 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Releasé(Gericral) on, a Page[2 | of. [3] Pages
VELASQUEZ, Rogelio
Dkt. No. 19-0219m
ADDITIONAL: CONDITIONS OF RELEASE
Upon finding that release by one of the above miethdds-will not by itself reasonably. assure’ the appearance of the. deferidant and-the safety of other.
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to,the conditions marked below:

Oo (6) The defendant is placed in the custody of:

Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use-every effort to:assure the appearance of the
defendant at all schieduled court proceédings, and (c) to notify the court immediately in. the:event the defendant violates any conditions of
releasé or disappears.

SIGNED:

 

/ CUSTODIAN
M(7) The defendant must:

M (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

MI  (b) report in person to the Pretrial Services Agency on the fitst working day
following your release from custody;

M (c) reside at a location approved by the PSO, and not move or be absent from this
residence for more than 24 hrs. without prior approval of PSO; travel restricted
to the Central and Easterri Districts of CA, and the District of New Mexico,
unless otherwise approved in advance by PSO; ©

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) not possess, have in your residence, or have access to a firéarm/ammunition,
destructive device, or other dangerous weapon; additionally, you must provide
written proof of divestment of all firearms/ammunition, currently under your
control; .

M  (f) submit to drug and/or alcohol testing. as approved. by the Pretrial Services
Officer. You must pay all or part.of the costs of the.testing services based upon
your ability to pay, as deterniined by the Pretrial Services Officer;

ca (g) refrain from excessive use of alcohol, or any use of a narcotic drug or other
controlled substance without a prescription by a licensed medical practitioner;
and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, préscribed and/or recommended,
may not be used; .

(h) not apply for or obtain a passport or any other traveling documents during the
pendency of this case; .

(i) execute a bond or an agreement to forfeit upon failing to appear or failure to
abide by any of the conditions of release, the following sum of money or
designated property: A 1,000 cash bond, to be posted within séven days of your
release from custody. ,

NS

 
 

certs eecguge,

atria ste

saree eomratce

 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page. 3 of 3 Pages
ADVICE OF PENALTIES AND SANCTIONS a |
TO THE DEFENDANT: ROGELIO VELASQUEZ
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS;
Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a

revocation of your release, an order of detention, a forfeiture. of any bond, and a prosécution for contempt-of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishiient is an additional prison term of not more than ten years

and for a federal misdemeanor offense the punishment is.an additional prison. term of not more than oné year. ‘This sentence will be

consecutive (i.¢,,:in addition to) to any other senténce you recéive,

It is a crime punishable by upto ten years in prison, and a $250,000 fine, or both, ta: obstruct-a. crithinal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or

‘attempt to intimidate a witness, victim, juror, informant, or officer of the court. The ‘penalties: for tampering; retaliation, or

intimidation are significantly more serious if they involve a: Killing or attempted killing.
If, after release, you knowingly fail to appear as the conditions of release requife, Or to'surrender‘to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may bé imposed. Af you are convicted of:
(1) an offénse punishable by death, life imprisonment, or imprisonment for a terin of fifteen’ years or more — you will be fined
not more than $250,000 or imprisoned for‘not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not
more than $250,000 or imprisoned for not more than. five years, or both;
(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two yedrs; or both:
(4) a misdemeanor — you will be.fined not more than $100,000 or imprisoned not.more than one year, or both.
A term of imprisonment imposed for failure to appear or surrenderwill be consectitive to any-other Sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of:the:Defendant

I acknowledge that I am the defendant in this case: and that-I am aware of the. conditions of release, I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware ‘of:the. penalties and sanctions
set forth above.

Dejendéht's Signature

Directions to the United States Marshal

(+) The defendant is ORDERED released after processing.

    

Date: i < [9 E bith eck
ve dior Rk icer ‘Sia j t
BARBARA: A: McAULIEFE, U.S. MAGISTRATE JUDGE

Priméd vanie and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE  U’S. ATTORNEY U.S. MARSHAL

 

 
